 


109 HCON 305 IH: Recognizing the vital importance of hunting as a legitimate tool of wildlife resource management.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 305 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Green of Wisconsin (for himself and Mr. Ryan of Wisconsin) submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Recognizing the vital importance of hunting as a legitimate tool of wildlife resource management. 
 
 
Whereas past predatory animal populations served to check the population of nonpredatory species; 
Whereas nonpredatory species experience prolonged starvation and devastating disease due to overpopulation; 
Whereas hunting helps balance the population of nonpredatory species; 
Whereas hunters have a strong commitment to the overall health of wildlife and to the broader public’s enjoyment of our natural resources; 
Whereas hunters have contributed a majority of the financial resources for wildlife preservation through Federal and State revenues generated from hunting licenses and stamps; 
Whereas these revenues are used to create and preserve habitat for game, nongame, and endangered animal species; and 
Whereas these revenues are also used to regulate and effectively protect the populations of these animals: Now, therefore, be it
 
That the Congress—
(1)recognizes hunting as a legitimate and necessary tool of wildlife resource management; 
(2)affirms the vital importance of lawful hunting, regulated by the various State departments in charge of natural resources and the United States Department of the Interior, in maintaining healthy populations of wildlife; 
(3)declares, as a matter of principle, that no Federal law should be passed limiting the taking and consumptive use of wildlife, other than those reasonable laws to ensure the safety of hunters and the continued perpetuation of wildlife itself; and 
(4)acknowledges exceptions to paragraph (3), including laws designed to—
(A)protect species that are in danger of extinction; 
(B)protect species which are not traditionally considered as game or suitable for consumptive use; and 
(C)ensure hunting is carried out in a sportsmanlike manner. 
 
